                                            Case 3:17-cv-04977-RS Document 306 Filed 06/16/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPTRICS INC,                                        Case No. 17-cv-04977-RS (TSH)
                                   8                    Plaintiff,
                                                                                             ORDER RE: ADMINISTRATIVE
                                   9             v.                                          MOTIONS TO FILE UNDER SEAL
                                  10     BARRACUDA NETWORKS INC,                             Re: Dkt. Nos. 232, 285, 296
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are three motions to file under seal:

                                  14          (1) Barracuda’s February 25, 2020 Administrative Motion to File Under Seal documents

                                  15              that it filed in connection with its pending Motion for Sanctions (the “Sanctions

                                  16              Motion”), ECF No. 232;

                                  17          (2) Optrics’ May 21, 2020 Administrative Motion to File Under Seal documents that it

                                  18              filed in connection with its Opposition to the Sanctions Motion (the “Opposition”),

                                  19              ECF No. 285; and

                                  20          (3) Barracuda’s June 4, 2020 Administrative Motion to File Under Seal documents that it

                                  21              filed in connection with its Reply in support of the Sanctions Motion (the “Reply”),

                                  22              ECF No. 296.

                                  23   The Court will proceed to discuss each motion in turn.

                                  24   A.     Barracuda’s February 25 Motion
                                  25          In Barracuda’s first motion to seal, it seeks to file under seal materials that it believes

                                  26   Optrics or its non-party e-vendor CloudNine Discovery designated as either “Highly Confidential

                                  27   – Attorneys’ Eyes Only” or “Confidential” under the Protective Order in this case.

                                  28          Under the Local Rules of this District, where a party seeks to file under seal any material
                                            Case 3:17-cv-04977-RS Document 306 Filed 06/16/20 Page 2 of 4




                                   1   designated as confidential by another party or a non-party, “[w]ithin 4 days of the filing of the

                                   2   Administrative Motion to File Under Seal, the Designating Party must file a declaration . . .

                                   3   establishing that all of the designated information is sealable.” Civ. L.R. 79-5(e)(1). “If the

                                   4   Designating Party does not file a responsive declaration as required by subsection 79-5(e)(1) and

                                   5   the Administrative Motion to File Under Seal is denied, the Submitting Party may file the

                                   6   document in the public record no earlier than 4 days, and no later than 10 days, after the motion is

                                   7   denied.” Id. at 79-5(e)(2).

                                   8          To date, neither Optrics nor CloudNine has filed a responsive declaration to Barracuda’s

                                   9   February 25 motion. Accordingly, Barracuda’s first motion to file under seal is DENIED, and

                                  10   Barracuda is DIRECTED to file in the public record the above-referenced documents no earlier

                                  11   than June 20 and no later than June 24, 2020.

                                  12   B.     Optrics’ May 21 Motion
Northern District of California
 United States District Court




                                  13          In Optrics’ motion to seal, Optrics seeks to file under seal portions of its Opposition and

                                  14   the declaration of Bording Ostergaard in support of its Opposition. See ECF No. 285. It asserts

                                  15   that the excerpts contain information designated as confidential by Barracuda and that Barracuda

                                  16   requested that Optrics file the information under seal. See Decl. of A. Hamill, ECF No. 285-2.

                                  17   Barracuda filed a declaration, as required by subsection 79-5(d)(1)(A), asserting the bases for

                                  18   sealing most of the portions Optrics seeks to seal. See Karineh Khachatourian Decl., ECF No.

                                  19   290. Barracuda does not, however, request sealing of footnote 1 of Optrics’ Opposition. Id.

                                  20          For non-dispositive motions such as the Sanctions Motion, only good cause needs to be

                                  21   shown for filing a document under seal. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 678 (9th

                                  22   Cir. 2009) (“In light of the weaker public interest in nondispositive materials, we apply the ‘good

                                  23   cause’ standard when parties wish to keep them under seal.”). Courts in this district have found

                                  24   that good cause exists to seal confidential business information. See, e.g., Oracle USA, Inc. v.

                                  25   SAP AG, 2009 U.S. Dist. LEXIS 71365, at *4-5 (N.D. Cal. Aug. 12, 2009) (granting motion to

                                  26   seal where moving party “considered and treated the information contained in the subject

                                  27   documents as confidential, commercially sensitive and proprietary” and where “public disclosure

                                  28   of such information would create a risk of significant competitive injury and particularized harm
                                                                                         2
                                            Case 3:17-cv-04977-RS Document 306 Filed 06/16/20 Page 3 of 4




                                   1   and prejudice”) (citing Phillips v. General Motors Corp., 307 F. 3d 1206, 1211 (9th Cir. 2006)).

                                   2   Optrics’ sealing motion for the most part relates to material containing confidential business

                                   3   information and the motion is narrowly tailored, and as regards to that material sealing is

                                   4   appropriate. However, footnote 1 of the Opposition does not contain confidential business

                                   5   information or information that if disclosed would create a risk of harm to either party; the

                                   6   substance of that text is factual allegations going to the merits of the trademark dispute between

                                   7   the parties. Accordingly, Optrics’ sealing motion is GRANTED in part and DENIED in part.

                                   8   Optrics SHALL file a revised redacted version of its Opposition by June 23, 2020, leaving

                                   9   unredacted footnote 1 of the Opposition.

                                  10   C.     Barracuda’s June 4 Motion
                                  11          Barracuda’s second motion to seal relates to portions of Barracuda’s Reply as well as

                                  12   exhibits to the reply declaration of Barracuda’s counsel, Karineh Khachatourian. See ECF No.
Northern District of California
 United States District Court




                                  13   296. Barracuda seeks to file under seal materials that it believes Optrics or third-party j2 Global

                                  14   have designated as either “Highly Confidential – Attorneys’ Eyes Only” or “Confidential” under

                                  15   the protective order in this case. Decl. of Nikolaus A. Woloszczuk ¶¶ 2, 3, ECF No. 296-1.

                                  16   Barracuda has no confidentiality interest in the exhibits or Reply excerpts, nor does it request that

                                  17   any of it be sealed.

                                  18          Optrics’ counsel filed a declaration stating that Optrics does not support sealing the

                                  19   portions of the Reply or the exhibit which Barracuda linked to it. Decl. of Andrew G. Hamill ¶ 3,

                                  20   ECF No. 300. j2’s counsel filed a declaration on behalf of j2 stating that j2 is unaware of any

                                  21   confidential information in the Reply at the page and line numbers cited by Barracuda. Decl. of

                                  22   Steve Paparzian ¶ 3, ECF No. 302. However, j2 did assert that Exhibit 7 to the Khachatourian

                                  23   reply declaration contains confidential information. Id. ¶ 4. Specifically, it asserts that this

                                  24   document “contains an internal, confidential email discussion regarding IT infrastructure that, if

                                  25   made publicly available, would create a risk of significant competitive injury and/or harm,

                                  26   including by disclosing sensitive details to potential third parties who could use this information to

                                  27   hack and/or otherwise harm J2’s IT infrastructure.” Id. And according to j2, it produced the

                                  28   exhibit pursuant to a subpoena issued by Barracuda and authorized by a magistrate judge in the
                                                                                          3
                                          Case 3:17-cv-04977-RS Document 306 Filed 06/16/20 Page 4 of 4




                                   1   Central District of California on the condition that the documents be produced pursuant to a

                                   2   protective order in that case. Ibid. Since those documents were produced under a protective order

                                   3   in another case, there is good cause for that document to be filed under the seal. See Phillips v.

                                   4   GMC, 307 F.3d 1206, 1213 (9th Cir. 2002) (“When a court grants a protective order for

                                   5   information produced during discovery, it already has determined that ‘good cause’ exists to

                                   6   protect this information from being disclosed to the public by balancing the needs for discovery

                                   7   against the need for confidentiality.”). The rest of the documents do not warrant sealing.

                                   8   Accordingly, Barracuda’s second sealing motion is sealing motion is GRANTED in part and

                                   9   DENIED in part. Barracuda SHALL file an unredacted version of its Reply and unredacted

                                  10   Exhibit 2 to Khachatourian’s declaration by June 23, 2020. Exhibit 7 shall remain under seal.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: June 16, 2020

                                  14
                                                                                                    THOMAS S. HIXSON
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
